Title: To George Washington from Richard Harrison, 8 May 1789
From: Harrison, Richard
To: Washington, George



Sir
New York 8th May 1789

I some time ago through the Medium of my friend Coll Harrison, with diffidence took the liberty of offering my self for Employment under the Goverment to the administration of which your Excellency has been unanimously called. However disagreeable to speak of oneself I would now beg permission briefly to state the grounds on which I thus presumed.
Although I was never honored with a direct or regular appointment from Congress, I for more than five Years, under the Authority of Mr Jay, acted as Agent for the Public, and, in reality discharged all the duties of a Consul at the Port of Cadiz. To these duties I necessarily and cheerfully devoted a great portion of my time. Far from recieving or requiring any pecuniary reward I not only purchased and shipped off a large Quantity of Cloathing free of every Charge, but was, during almost that whole period, in actual and considerable advances of Money, on which, in like manner, I never was paid Commission or common Interest even. Suffer me to add that the Expences to which

this Situation exposed me, and which in consequence of it I actually incurred, amounted to a Sum that, did I now possess it, would possibly prevent the present Intrusion. These were sacrifices that I concieved the then Circumstances of my Country demanded of me, and my own in some measure justified, but no greater perhaps than any good Citizen would have made in my place. If, however, they should have any weight in your Excellency’s mind they are known, I believe, in part to most of the Gentlemen employed abroad; but I would beg leave to refer more particularly to Mr Adams, Mr Jay and Mr Barclay.
Having said thus much, I shall detain Your Excellency no longer than to observe that, in case I should upon the whole be deemed worthy of Notice, a place in some one of the Home Departments would be most pleasing to my friends and equally acceptable to myself. If this however should prove incompatible with the Arrangement Your Excellency may judge proper or expedient to adopt, or interfere with better titles and superior merit, I would then presume to hope for an appointment in Europe, where a residence of many Years, and a competent knowledge of the French & Spanish Languages, may have qualified me, I trust, to act with some small degree of Propriety. With Sentiments of the purest Veneration and respect, I have the Honor to be Your Excellencys obedient and very humble Servant

R. Harrison

